DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on May 25, 2022 is entered.
	Claims 1-17 have been canceled.
	Claims 18 and 19 are pending and currently under consideration.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 18 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Buggy et al. (WO 2013/059738) and Hauptrock et al. (Biologics: Targets & Therapy 2008, 2(4):619-633) in view of Yamamoto et al. (WO 2011/152351, WO ‘351) as evidenced by US 2013/0079327 for the reasons of record or in view of Yamamoto et al. (WO 2013/081016, WO ‘016, reference on IDS) as evidenced by US 9,199,997 for the reasons of record.

	The previous Office Action mailed on January 31, 2022 states”

“US 2013/0079327 A1 is a 371 of the cited Yamamoto et al. WO ‘351 document and therefore is an English language translation of said document. The portions of the document cited in this rejection are from US 2013/0079327 but represent the identical material found in the WO document.
	Likewise, US 9,199,997 is a 371 of the cited WO ‘016 document and therefore is an English language translation of said document. The portions of the document cited in this rejection are from US 9,199,997 but represent the identical material found in the WO ‘016 document.

Buggy et al. teach a method of treatment of hematological malignancy including non-Hodgkin’s lymphoma by administering anti-CD20 antibody rituximab together with a Btk inhibitor (see claims 1-15, 35, section [0004],[0005], [0053]). The method can also use treatment with additional anticancer agents (see claims 15/35). Buggy et al. states in [0054]:


    PNG
    media_image1.png
    48
    608
    media_image1.png
    Greyscale


	Hauptrock et al. teach Rituximab, a monoclonal anti-CD20 antibody has been widely evaluated in treating various B-cell lymphoma such as non-Hodgkin’s lymphoma (e.g. see page 619).

The teachings of the references differ from the instant invention do not teach the use of the BTK inhibitor recited in instant claim 18 in said method. 
	
WO ‘351 teaches that BTK belongs to the Tec family of kinase which are non-receptor tyrosine kinase and is selectively expressed in B cell and myelocyte lines; BTK plays an important role in signal transduction in B cells and is a factor contributing to the survival, differentiation, proliferation, and activation of B cell (e.g. see [0002]).  WO ‘351 discloses the BTK inhibitor of the instant claim 18 (see claim 8 and Examples). WO ‘351 discloses the use of said BTK inhibitor in combination with anti-CD20 antibody to treat lymphoma such as NHL (see claim 13, [0111], [0159], and [0124]). WO ‘351 further teaches that the BTK inhibitors exhibit an excellent metabolic stability and can avoid hepatotoxicity, thereby provide safe therapeutic agents for B cell diseases (e.g. see Abstract).  Furthermore, WO ‘351 teaches that the BTK inhibitors can be used to treat B cell malignancy such as non-Hodgekin’s lymphoma (known to express CD20 antigen) (e.g. see [0116)] and can be combined with other therapeutic compound including anti-CD20 antibody (e.g. see [0121]).

WO ‘016 teaches a purinone derivative, 6-amino-9-[(3R)-1-(2-butynoyl)-3-pyrrolidinyl]-7-(4-phenoxyphenyl)-7,9-di[]hydro-8H-purin-8-one hydrochloride having Btk-selective inhibitory activity excellent metabolic stability, it is a compound that exhibits a high level of solubility and absorption with respect to the free base and can be crystallized, hence it can serve as a therapeutic agent for diseases involving B cells and mast cells (see ABSTRACT and lines 50-67 in col. 3). The reference teaches the compound is a useful therapeutic agent for a disease involving B cells such as non-Hodgkin’s lymphoma (e.g. see col. 24). WO ‘016 also teach that drug such as anti-CD20 antibody can enhance the protective and/or therapeutic efficacy of the compound against non-Hodgkin’s lymphoma (e.g. see lines 1-7 in col. 11).


It would have been prima facie obvious to one of ordinary skill in the art at the time the instant application was filed to combine the teachings of the prior art to treat Non-Hodgkin’s lymphoma by administering rituximab (widely used anti-CD20 antibody for treating B-cell lymphoma) and the well-known Btk inhibitor,  because Buggy et al. teach treatment of non-Hodgkin’s lymphoma with rituximab and a Btk inhibitor whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said Btk inhibitor in combination with  to treat lymphoma such as NHL. One ordinary skill in the art would have been motivated to do the aforementioned because Buggy et al. teach treatment of B-cell lymphoma such as Non-Hodgkin’s lymphoma with rituximab and a BTK inhibitor, Hauptrock et al. teach Rituximab, a monoclonal anti-CD20 antibody has been widely evaluated in treating various B-cell lymphoma including non-Hodgkin’s lymphoma, and whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said BTK inhibitor in combination with anti CD20 antibody to treat lymphoma such as NHL.”

Applicant’s arguments in conjunction with the Yasuhiro declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive.

	The Yasuhiro declaration states that Buggy does not teach the recited inhibitor.  The declaration asserts that there is no motivation and expectation of success of combining the references to arrive the claimed method. The Yasuhiro declaration asserts that cancer treatment is an unpredictable science and a skill in the art would not be motivated to combine known drugs effective in treating B-cell lymphoma and would also not expect to see synergistic effects.  The Yasuhiro declaration states that combining the claimed Btk inhibitor and rituximab shows significant tumor volume reduction from 14th day of administration not observed when the inhibitor or rituximab was administered alone [see Example 2 and Figure 2(a)]. The Yosuhiro declaration also asserts that rituximab in combination with the Btk inhibitor recited in claim 18 (compound A) exhibits significantly remarkable effects in inducing tumor cell regression compared to rituximab in combination with another Btk inhibitor (compound B) disclosed in Buggy (shown in Example 3 and Figure 3 of the instant specification).  As such, applicant asserts that the combination compounds recited in the instant claims shows unexpected synergistic effect that is nonobvious over the combined teachings of the prior art. As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion relying upon synergistic effect of the combination of rituximab and compound A (the recited Btk inhibitor), the following prior art teachings are noted:

	a) rituximab

	Rituximab is well-known in the art that rituximab is effective in treating B-cell Non-Hodgkin’s lymphoma including (example 7 in Buggy) and Hauptrock.  Rituximab is widely used for treatment of mantle cell lymphoma and a considerable efficiency for most of B-cell Non-Hodgkin’s lymphoma (e.g. see Abstract of Hauptrock).

	b) compound A

	Applicant has not disputed that WO ‘016 teaches identical Btk inhibitor as recited in claim 18.  WO ‘016 teaches that compound A selectively inhibits Btk activity and has excellent metabolic stability, greater solubility and absorption.  WO ‘016 teaches that the BTK inhibitors can be used to treat B cell malignancy such as non-Hodgkin’s lymphoma (known to express CD20 antigen) (e.g. see [0116)].

	c) combining rituximab and compound A in treating non-Hodgkin’s lymphoma

Buggy et al. teach a method of treatment of hematological malignancy including non-Hodgkin’s lymphoma by administering anti-CD20 antibody rituximab together with a Btk inhibitor (see claims 1-15, 35, section [0004], [0005], [0053]). ]).  WO ‘351 discloses the BTK inhibitor of the instant claim 19 (see claim 8 and Examples). WO ‘351 discloses the use of said BTK inhibitor in combination with anti-CD20 antibody to treat lymphoma such as NHL (see claim 13, [0111], [0159], and [0124]). WO ‘016 teaches that the BTK inhibitors can be combined with other therapeutic compound including anti-CD20 antibody to treat non-Hodgkin’s lymphoma (e.g. see [0121]).

		The synergistic effect would have been expected, predictable, and in fact flows naturally based on the teachings of the prior art of record. It would have been prima facie obvious to substitute Btk inhibitor disclosed in Buggy with the one disclosed in WO ‘351 and WO ‘016 (compound A). 
		Such combination would be expected to have synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art, see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990) (emphasis in original).

		Evidence of a greater than expected result may be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). Also see MPEP 716.02

Here, it would have been prima facie obvious to one of ordinary skill in the art at the time the instant application was filed to combine the teachings of the prior art to treat Non-Hodgkin’s lymphoma by administering rituximab (widely used anti-CD20 antibody for treating B-cell lymphoma) and the well-known Btk inhibitor,  because Buggy et al. teach treatment of non-Hodgkin’s lymphoma with rituximab and a Btk inhibitor whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said Btk inhibitor in combination with  to treat lymphoma such as NHL. One ordinary skill in the art would have been motivated to do the aforementioned because Buggy et al. teach treatment of B-cell lymphoma such as Non-Hodgkin’s lymphoma with rituximab and a BTK inhibitor, Hauptrock et al. teach Rituximab, a monoclonal anti-CD20 antibody has been widely evaluated in treating various B-cell lymphoma including non-Hodgkin’s lymphoma, and whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said BTK inhibitor in combination with anti CD20 antibody to treat lymphoma such as NHL.
The teachings of the prior art are not limited to the references being applied but includes the understanding of one of ordinary skill in the art.
 “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya,227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  "[T]he discovery of ... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder, 190 F.3d at 1347 (Fed. Cir. 1999).
It is noted that evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) (“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). 
	The motivation to combine rituximab and compound A comes from the teachings of prior art of record which discloses all the claimed elements and their known efficacy in treating non-Hodgkin’s lymphoma. One of skill in the art would have rituximab and compound A to treat B cell lymphoma.  The synergistic effect would have been inherent/intrinsic properties of the combination which would be expected since rituximab was widely used for treatment of mantle cell lymphoma and a considerable efficiency for most of B-cell Non-Hodgkin’s lymphoma and compound A can selectively inhibit Btk activiey and have excellent metabolic stability high leve of solubility and absorption.

	Note that all that is required is a reasonable expectation of success, not absolute predictability of success. See In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988) 
As such, applicant’s arguments have not been found persuasive.
6.	No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644